EXHIBIT 10.1

 

2005-1 Amendment

to

Old Kent Directors’ Deferred Compensation Plan

--------------------------------------------------------------------------------

 

W I T N E S S E T H :

 

WHEREAS, Fifth Third Financial Corporation, as successor to Old Kent Financial
Corporation, maintains the Old Kent Directors’ Deferred Compensation Plan;

 

WHEREAS, section 8.1 of the Old Kent Directors’ Deferred Compensation Plan
reserves to the Fifth Third Financial Corporation the power to amend the plan;

 

WHEREAS, Fifth Third Financial Corporation would like to amend the plan and to
provide for its complete amendment and restatement into the Fifth Third Bancorp
Unfunded Deferred Compensation Plan for Non-Employee Directors;

 

NOW, THEREFORE, pursuant to the reserved power of amendment contained in section
8.1 of the Old Kent Directors’ Deferred Compensation Plan, the Plan is hereby
amended in the following respects:

 

1. Amendment and Restatement of Plan. Subject to the transition rules set forth
below, the Old Kent Directors’ Deferred Compensation Plan is hereby amended and
restated in its entirety effective January 1, 2005, as the Fifth Third Bancorp
Unfunded Deferred Compensation Plan for Non-Employee Directors (as amended and
restated effective as of January 1, 2005).

 

As such, the plan document (and any future amendments) comprising the Fifth
Third Bancorp Unfunded Deferred Compensation Plan for Non-Employee Directors
shall be controlling with respect to benefits attributable to the Old Kent
Directors’ Deferred Compensation Plan; provided, however, prior to such date in
2005 as determined by the Administrator, the Old Kent Directors’ Deferred
Compensation Plan may be administered based on the provisions of the plan
document and amendments comprising such plan, as they existed prior to this
amendment and restatement, to the extent consistent with Internal Revenue Code
section 409A. Otherwise such plan document and amendments shall have no further
force and effect.

 

The Old Kent Directors’ Deferred Compensation Plan shall constitute a
“Predecessor Plan” as defined in the Fifth Third Bancorp Unfunded Deferred
Compensation Plan for Non-Employee Directors.

 

2. Election to Terminate Participation. The Administrator, in its sole and
absolute discretion, may offer to any Participant the option to terminate
participation in the Old Kent Directors’ Deferred Compensation Plan and to
receive in 2005 a complete payout of his account. Any such election shall be
administered by the Administrator in compliance with Internal Revenue Service
Notice 2005-1 and any other applicable legal authority. The amount and other
aspects of the payment shall be determined by the Administrator generally in
accordance with the Old Kent Directors’ Deferred Compensation Plan document and
amendments, as they existed prior to the amendment and restatement, but the
Administrator shall have the authority to vary from such documents, as it deems
necessary or appropriate, to complete the payout.



--------------------------------------------------------------------------------

Specifically, but without limitation, the Administrator, in its discretion, may
condition the ability of a Participant to receive a complete payout of his
account in 2005, on the Participant consenting to Fifth Third Financial
Corporation’s amendment of the Old Kent Executive Benefit Trust and removal of
Wachovia Bank, N.A. as trustee.

 

3. Ongoing Payment Provisions.

 

  a. Participants Who Remain as Directors or Not in Pay Status. This subsection
shall apply to a Participant who remains a Director (as defined in the Fifth
Third Bancorp Unfunded Deferred Compensation Plan for Non-Employee Directors) as
of a date in 2005 determined by the Administrator, or who is not a Director but
who has not yet received or commenced receiving payment of his account. Such a
Participant who does not elect a complete payout in 2005 of his Old Kent
Directors’ Deferred Compensation Plan account, shall be subject to the payment
provisions under the Fifth Third Bancorp Unfunded Deferred Compensation Plan for
Non-Employee Directors. Any prior elections and payment provisions under the Old
Kent Directors’ Deferred Compensation Plan shall be of no further force and
effect. As provided in the Fifth Third Bancorp Unfunded Deferred Compensation
Plan for Non-Employee Directors, such a Participant may make a payment election
in 2005 for his entire Account under that Plan, including his Predecessor Plan
Account (attributable to his benefit from the Old Kent Directors’ Deferred
Compensation Plan).

 

  b. Participants in Pay Status in 2005. A Participant who has commenced
receiving installment payments in 2005 or earlier, and who does not elect a
complete payout in 2005 of his Old Kent Directors’ Deferred Compensation Plan
account, shall continue to be paid such benefit (Predecessor Plan Account) in
accordance with his controlling payment election or plan provision in effect
under the Old Kent Directors’ Deferred Compensation Plan, prior to its amendment
and restatement, subject to the following:

 

2



--------------------------------------------------------------------------------

  (i) as provided in the Fifth Third Bancorp Unfunded Deferred Compensation Plan
for Non-Employee Directors, the annual payment date shall be as of the first
business day of August, and payments may be made after such date for
administrative convenience.

 

  (ii) except for the $10,000 cashout provision, such payment election shall be
subject to the terms and conditions of the Fifth Third Bancorp Unfunded Deferred
Compensation Plan for Non-Employee Directors (including, without limitation, the
$25,000 cashout provision).

 

IN WITNESS WHEREOF, Fifth Third Financial Corporation has caused this amendment
to be adopted this 4th day of November, 2005.

 

Fifth Third Financial Corporation

 

By:    /S/ PAUL L. REYNOLDS

 

3